 


109 HR 4098 IH: Community Cancer Care Preservation Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4098 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Ramstad introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to preserve access to community cancer care by Medicare beneficiaries. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Community Cancer Care Preservation Act of 2005.  
(b)Table of contentsThe table of contents of this Act is as follows:  
 
Sec. 1. Short title; table of contents 
Sec. 2. Use of average sales price methodology 
Sec. 3. Improved payment for oncologist services 
Sec. 4. Quality measures for cancer care 
Sec. 5. Improved patient participation in clinical trials 
Sec. 6. CBO report  
2.Use of average sales price methodology 
(a)FindingsCongress finds that— 
(1)in 2005, Medicare reimbursement for certain outpatient cancer drugs was changed to reflect average sales price rather than average wholesale price; and  
(2)the average sales price methodology does not timely reflect changes in manufacturer’s prices for drugs.  
(b)Adjustment to average sales price calculationSection 1847A of the Social Security Act (42 U.S.C. 1395w–3a) is amended— 
(1)in subsection (b), by adding at the end the following new paragraph:  
 
(6)ReconciliationPayments made pursuant to this subsection are subject to reconciliation to assure that such payments do not exceed or fall short of the actual average sales price during any preceding period. Such reconciliation shall be conducted on a quarterly basis and the Secretary shall review all payments made to physicians under this subsection in the preceding quarter and compare such payment to the verified average sales price reported by the manufacturer under subsection (c) for such quarter. ; and 
(2)in subsection (c)(3)— 
(A)in the first sentence, by striking prompt pay discounts,; and 
(B)in the second sentence, by inserting other than prompt pay discounts, after other price concessions,. 
3.Improved payment for oncologist services 
(a)FindingsCongress finds that— 
(1)in 2005, the Centers for Medicare & Medicaid Services implemented a $300 million demonstration project to identify and assess certain oncology services in an office-based oncology practice that positively affect cancer outcomes in the Medicare population; and  
(2)oncologists and cancer patients benefited from the demonstration project.  
(b)Continuation of current demonstration project to identify and assess oncology services that positively affect cancer outcomes  
(1)In generalThe existing demonstration project, developed by the Secretary of Health and Human Services pursuant to the Secretary’s authority under sections 402(a)(1)(B) and 402(a)(2) of the Social Security Amendments of 1967 and implemented in the Federal Register, Revisions to Payment Policies Under the Physician Fee Schedule for Calendar Year 2005, 69 Fed. Reg. 66,236 (November 15, 2004), for purposes of identifying and assessing certain oncology services that positively affect outcomes in the Medicare population, shall be extended until December 31, 2006.  
(2)ImplementationThe Secretary shall continue to operate such project in the same manner as originally implemented.  
(3)FundingUnder the demonstration project over the duration of the project, the Secretary shall apply the methodology and funding consistent with that established for the existing project.  
(4)ReportNot later than July 1, 2007, the Secretary shall submit to Congress a report on the project, together with recommendations for such legislation and administrative action as the Secretary determines to be appropriate.  
(c)Adjustment to physician fee scheduleSection 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended— 
(1)in subparagraph (B)(iv)— 
(A)in subclause (II), by striking and;  
(B)in subclause (III), by striking the period and inserting ; and; and  
(C)by adding at the end the following new subclause:  
 
(IV)subparagraph (K) insofar as it relates to a physician fee schedule for 2006 shall not be taken into account in applying clause (ii)(II) for drug administration services under the fee schedule for such year.; and 
(2)by adding at the end the following new subparagraph:  
 
(K)Adjustment in payment rates for overhead costsIn establishing the physician fee schedule under subsection (b) with respect to payments for drug administration services furnished on or after January 1, 2006, and in order to take into account overhead and related expenses, the Secretary shall provide for an additional payment in an amount equal to 2 percent of the amount determined under section 1847A for the drug administered.. 
4.Quality measures for cancer care 
(a)FindingsCongress finds that— 
(1)existing quality indicators relating to the quality of care furnished to cancer patients in physician offices are inconsistent across practice settings and are not based on uniform, evidence-based and consistently applied standards; and  
(2)physician reimbursement should reflect improvements in the quality of care provided.  
(b)Development of quality indicatorsIn collaboration with practicing physicians, the Secretary of Health and Human Services shall develop indicators for the evaluation of the quality of oncology services provided in the physician office setting. Such indicators shall not be implemented for any purpose unless the Secretary has provided for an assessment of the proposed indicators by the physician community.  
(c)Pilot and demonstration projectsThe Secretary may conduct pilot projects and demonstration projects to test such indicators as appropriate.  
5.Improved patient participation in clinical trials 
(a)FindingsCongress finds that— 
(1)the current report of the President’s Cancer Panel has documented the increasing incidence and costs of cancer to the United States; and  
(2)the current report of the President’s Cancer Panel has identified problems in translating research into effective cancer care.  
(b)Strategic plan for improved patient participation  
(1)In generalIn collaboration with practicing physicians, the Director of the National Cancer Institute shall develop a strategic plan to increase the number of cancer patients who enroll in clinical trials.  
(2)Components of planSuch plan shall include components designed to— 
(A)improve patient education regarding clinical trials;  
(B)facilitate the clinical trial process; and  
(C)ensure the viability of conducting clinical research in all settings where treatment is provided.  
(c)ReportNot later than January 1, 2007, the Secretary of Health and Human Services shall submit to Congress a report on the strategic plan under subsection (b) together with recommendations for such legislation and administrative action as the Secretary determines to be appropriate.  
6.CBO reportNot later than one year after the date of the enactment of this Act, the Director of the Congressional Budget Office shall submit to Congress a report that describes the impact of the provisions of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) as implemented on oncologists and other physicians who provide cancer care and a comparison of such impact with the impact of such law estimated by such Office before its enactment. 
 
